Citation Nr: 0028243	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  98-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for 
gastroesophageal reflux disease.

2.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

3.  Entitlement to service connection for fatigue and memory 
loss, claimed as due to undiagnosed illness.

4.  Entitlement to service connection for chest pain, claimed 
as due to undiagnosed illness.

5.  Entitlement to service connection for aching joints and 
shoulder pain, claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to 
November 1974, and from September 1990 to November 1992.  The 
appellant had active service in Southwest Asia from October 
1990 to June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Gastroesophageal reflux disease is manifested by 
recurrent epigastric distress with pyrosis and chest pain.

2.  Headaches are attributable to the second period of active 
service.

3.  Objective evidence of fatigue and memory loss has not 
been presented.

4.  Chest pain has been associated with gastroesophageal 
reflux disease.


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.114, Diagnostic Code 7246 (1999).

2.  Migraine headaches were incurred during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3,304 
(1999).

3.  The claim for service connection for fatigue and memory 
loss, claimed as due to undiagnosed illness is not well 
grounded. 38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.317 (1999).

4.  The claim for service connection for chest pain, claimed 
as due to undiagnosed illness is not well grounded. 38 
U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evaluation of gastroesophageal reflux disease:

Service connection for a history of gastroesophageal reflux 
disease was granted in June 1993 and the disability was 
assigned a noncompensable evaluation.  This appeal stems from 
a January 1998 rating decision that confirmed and continued 
the noncompensable evaluation.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that the symptoms related to his service connected 
gastroesophageal reflux disease are more disabling than 
currently evaluated.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Service medical records were obtained, records were 
obtained from the VA Medical Center and Greene County 
Hospital.  VA examinations were conducted and examination 
reports were associated with the claims folder.  Lay 
statements were submitted and the appellant was afforded the 
opportunity to testify before the Board, although he failed 
to report to the hearing.  Furthermore, there is no 
indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

The appellant contends that his gastroesophageal reflux 
disease is more chronic and severe than the noncompensable 
evaluation reflects.  He has frequent heartburn and on many 
occasions he is awakened with a feeling like he is strangling 
from heartburn.  He feels nauseated and sometimes has pain in 
his throat, stomach and chest.

A VA examination was conducted in February 1996.  The 
appellant reported that although he used to get frequent 
diarrhea, he now was frequently constipated with episodes of 
diarrhea that lasted 1-2 weeks at a time.  He had a feeling 
of nausea all of the time, but vomited only once a week or 
twice a month.  His abdomen was normal on examination.  Non-
ulcer dyspepsia with a normal upper gastrointestinal series 
(4/94) and diverticular disease with mild abdominal pain by 
barium enema (4/94) were diagnosed.

The appellant's wife submitted lay statements in October 1996 
and January 1997. She indicated that the appellant had 
reoccurring stomach pain at least monthly that lasted for 3 
days.  The appellant's supervisor submitted the appellant's 
leave records and stated that the appellant had used sick 
leave to see doctors with problems associated with his head, 
back and stomach.

VA Medical Center records from January 1999 documented that 
the appellant was feeling better on new medication but was 
having occasional epigastric discomfort at bedtime.  On 
examination his abdomen was soft, with mild epigastric 
tenderness.  There was no rebound tenderness or masses.  In 
March and June 1999 notes, the doctor indicated that the 
appellant's chest pain was probably secondary to 
gastroesophageal reflux disease.

Gastroesophageal reflux disease has been evaluated as for 
hiatal hernia.  Hiatal hernia with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health is assigned a 60 percent 
evaluation.  Hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health is 
assigned a 30 percent evaluation.  With two or more of the 
symptoms for the 30 percent evaluation of lesser severity, a 
10 percent evaluation is assigned.  38 C.F.R. § 4.114; 
Diagnostic Code 7346 (1999).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence supports a compensable evaluation for 
gastroesophageal reflux disease.  There is competent evidence 
that the appellant has chronic, recurrent epigastric distress 
associated with his service connected gastroesophageal reflux 
disease.  The appellant has offered lay evidence of 
chronicity and reoccurrence of his symptoms.  Lay testimony 
is competent when it regards the observable features or 
symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  The appellant is competent to provide 
evidence that his symptoms are recurrent and produce 
epigastric distress.  He has also reported heartburn 
(pyrosis).  The Board has no reason to doubt his credibility 
as his lay statements are consistent with his reports to 
medical examiners.  A VA examiner has diagnosed dyspepsia and 
the Board accepts this characterization of his complaint as 
sufficient evidence of pyrosis warranting a compensable 
evaluation.  There was abdominal tenderness on examination.  
His chest pain has been attributed to gastroesophageal reflux 
disease.  He has lost time from work due to other complaints 
in addition to his stomach complaints, therefore the Board 
finds that the current gastric symptomatology is not 
productive of considerable impairment, but of less severity.  
The observations of medical examiners taken with the 
appellant's competent lay evidence support a compensable 
evaluation.

The preponderance of the evidence is against a higher 
evaluation.  Since additional complaints other than 
gastroesophageal reflux disease resulted in lost time from 
work, the Board cannot characterize his gastrointestinal 
disability as productive of considerable impairment of his 
health, but of less severity.  Competent evidence of 
dysphagia has not been presented.  The appellant indicated 
that he vomited only occasionally.  The preponderance of the 
evidence is against a higher evaluation and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


Undiagnosed Illness Claims:

The appellant contends that during service in the Gulf War, 
he began to experience regular headaches.  He did not have 
this condition prior to his service there.  He experiences 
fatigue and memory loss, and this is a separate issue from 
his post-traumatic stress disorder.  There are times that he 
has difficulty remembering different events or anything that 
began after his Gulf War service.  He has chronic joint, 
shoulder pain and chest pain since his service there.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2001 following such service. 38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurological signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).  Disabilities which have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. 38 C.F.R. § 3.317 
(a)(3) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

In order to establish a well-grounded claim pursuant to 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant need only 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Neumann v. West, 14 Vet. App. 12 (2000).

The appellant has not alleged that his service connection 
claims were due to combat service, and the appellant did not 
serve in combat in Southwest Asia, therefore the provisions 
of 38 U.S.C.A. § 1154 (West 1991) do not apply.

When the Board does not reach the merits of a claim because 
it is not well grounded, the Board does not address any 
argument as to the application of the benefit-of-the-doubt 
rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) 
("in the context of a well grounded claim, the benefit[-
]of[-]the[-]doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The appellant had two periods of active service.  The 
earliest service medical records service document no 
complaints or abnormalities regarding headaches, chest pain, 
fatigue, memory loss or joint pain on examination in December 
1978, March 1983 or April 1987.

Service records reveal that the appellant had active service 
in Southwest Asia from October 1990 to June 1991.

In August 1991, the appellant was evaluated for anterior 
chest wall pain and elevated blood pressure.  A rule-out 
diagnosis of hypertension was made.  In another August 1991 
document, the appellant reported that he had been 
experiencing chest pain and headaches for several months.  In 
a statement of medical examination and duty status, the 
appellant reported that he had a problem with chest pain and 
headache while on active duty in Saudi Arabia but had not 
gone to be checked.  He had been evaluated upon his return.  
A positive line of duty determination was made.  He was 
evaluated in the emergency room in August 1991 for complaints 
of headache and chest pain.  His chest was tender to 
palpation at the left 4th intercostal space.  Chest X-rays 
was normal.  Borderline hypertension was diagnosed.

At the time of examination in January 1992, the appellant 
reported painful joints, frequent or severe headaches, chest 
pain and a painful shoulder or elbow.  The examiner indicated 
that his headaches and painful knees had been treated and 
that his painful right shoulder had not been treated.  The 
examiner indicated that the appellant began taking 
antihypertensive medications in October 1991 in reference to 
complaints of chest pain.

In September 1992 the appellant was seen for a complaint of 
chest pain of 4-months duration.  There was no nausea, 
vomiting, diaphoresis, or dyspnea associated with the chest 
pain.  The appellant reported numbness in both arms.  The 
pain was constant with waxing and waning.  It hurt to move 
and with deep inspiration.  On examination his chest was 
clear to auscultation.  There was tenderness at the 
constochondral border.  Chest wall syndrome was diagnosed.  
On service examination in November 1992, no abnormalities 
were noted in any body system.  

VA examinations were conducted in February 1993.  On 
orthopedic examination the appellant reported intermittent 
episodes of right shoulder pain without any history of 
injury.  The pain was described as somewhat generalized, 
without any specific aggravating factors and no definite 
correlation to physical activity.  He was presently 
asymptomatic.  On examination there was no pain on movement 
of the shoulder although he had occasional popping in the 
acromioclavicular joint.  X-rays of the shoulders and chest 
were normal.  The examiner concluded that there were no 
significant abnormal physical findings in the right shoulder.  
On a general medical examination the examiner indicated the 
appellant had recurrent gastric reflux symptoms.

VA Medical Center records from March 1994 documented a 
complaints of chest pain.  It was described as aching in his 
anterior chest with a duration of up to 30 minutes.  It was 
not associated with exercise, nausea, shortness of breath or 
diaphoresis.  On examination his abdomen was soft with mild 
epigastric tenderness and no rebound tenderness.  Rule-out 
diagnoses of angina and gastroesophageal reflux disease were 
offered.  In April 1994 a rule-out diagnosis of angina was 
made.  In June 1994 the chest pain continued and a possible 
ventral hernia was indicated, with dyspepsia and hypertension 
also indicated.  A chest X-ray was normal in July 1994.  
Bilateral knee X-rays showed a bipartite patella on the left 
and no evidence of skeletal abnormalities.  In October 1994, 
the appellant reported bilateral knee pain and frontal 
headaches.

A Persian Gulf veteran examination was conducted in July 
1994.  The appellant complained of chest pain which he 
described as a squeezing pain that lasted 2-3 days.  It was 
not related to emotion, cold wind, eating or exercise.  The 
pain started approximately 1-2 months after his return from 
the Persian Gulf.  He reported frontal headache that started 
while he was in the Persian Gulf.  He had joint pain in his 
shoulder, elbows, hips, knees, ankles and back.  It had all 
started in the Persian Gulf and had gotten worse.  
Examination of his head, chest, cardiovascular system and 
extremities was negative or normal.  In November 1994, the 
appellant complained of joint pain, difficulty sleeping and 
gastrointestinal upset.  The examiner indicated he was stable 
with fatigue and some post-traumatic stress disorder 
symptomatology.

VA Medical Center records from February 1995 documented 
complaints of arthralgia in both knees, the right elbow, the 
right shoulder, lumbosacral spine and hips.  The symptoms had 
been present for the prior 3-4 years.  Polyarthralgias, 
degenerative joint disease was assessed.  In June 1995 the 
appellant reported headaches in the back of his neck for the 
prior 2-3 months.

A neurologic consultation examination was conducted in August 
1995 for follow-up on the appellant's recurrent headaches.  
Tension headaches were diagnosed.  On further follow-up 
examination in August 1995 the tension headaches were 
improved.

A VA examination was conducted in February 1996.  Examination 
of the cardiovascular system revealed regular heart sounds 
without murmur.  His abdominal examination was normal.  
Neurologically he was alert, oriented and his speech was 
clear.  His reflexes were normal.  X-ray examination of his 
right elbow and chest were normal.  Diagnoses included 
primary tension headaches being treated with a tricyclic 
antidepressant, and dyspepsia.  During a psychiatric 
examination the appellant reported extreme forgetfulness.  
Memory for remote and recent events was tested and was good.  
Very mild post-traumatic stress disorder was diagnosed.

He was seen at Greene County Hospital in August 1996 for 
complaints of chest pain.  He was diagnosed with anterior 
chest wall syndrome and uncontrolled hypertension.

A neurology consultation was conducted at the VA Medical 
Center in October 1996 for complaints of recurrent headaches.  
He was having 10-15 per month and they lasted 1-2 hours.  
Tension headaches were diagnosed.  On a later examination in 
October 1996, migraine headaches were diagnosed.

Leave records were submitted in October 1996 with the 
appellant's supervisor confirming that the appellant had used 
sick leave to see doctors for problems he had with his head, 
back and stomach.  The appellant's wife submitted two 
statements that indicated the appellant had headaches, back, 
hip, leg, stomach and chest pain.

VA Medical Center records from March 1999 indicated 
complaints of chest pain with radiation to his left arm, and 
occasional associated with nausea.  On examination there was 
tenderness over the left costochondral joint.  His 
electrocardiogram was normal.  Chest pains were said to 
probably be secondary to gastroesophageal reflux disease and 
gastroesophageal reflux disease was diagnosed.  In June 1999, 
he complained of chest pains that were sharp in nature and 
right knee pain.  There was no chest wall tenderness and a 
previous negative graded exercise test in March was noted.  
Chest pains were probably secondary to gastroesophageal 
reflux disease.

First period of active service:

The Board recognizes that the appellant had two periods of 
active service and has contended only that his current 
complaints are related to his Gulf War service.  As a 
preliminary matter regarding the first period of service, 
competent evidence of headache, fatigue, memory loss, chest 
pain or joint pain in service has not been presented, and no 
post-service examiner has attributed his current complaints 
to that period of service.  

Second period of active service:

a) Headaches.

Competent evidence of headache in service has been presented.  
The appellant has supplied lay evidence of headache in 
service.  Lay testimony is competent when it regards features 
or symptoms of injury or illness, but may not be relied upon 
for establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  A veteran is 
competent to report the onset and location of his own pain, 
thus the appellant was competent to report the onset of 
headaches in service.  His reports are corroborated by his 
service medical records, which note headache but do no 
specifically attribute it to any cause.  Competent evidence 
of current headache disability has been presented.  VA 
Medical Center examiners diagnosed both migraine and tension 
headaches post-service.  

Although no examiner has specifically linked the current 
headache disability to service, this remaining prong of a 
well-grounded claim can be supplied under 38 C.F.R. 
§ 3.303(b), by evidence demonstrating (i) the existence of a 
chronic disease in service or during an applicable 
presumption period, and (ii) present manifestations of the 
same chronic disease.  See 38 U.S.C. § 1112(a)(1); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (1999).  In addition, either or both of the 
second and third Caluza elements can be satisfied, under 
§ 3.303(b), by the submission of: (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing postservice 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  See Savage, 
10 Vet. App. at 495-97.  McCormick v. Gober, 14 Vet. App. 39 
(2000).  The Board holds that the appellant has submitted a 
well-grounded claim under § 3.303(b), by the submission of 
evidence that headaches were noted during service, evidence 
(through testimony and medical records) of continuity of 
symptomatology since service, and competent lay evidence 
taken together with medical evidence that links his present 
disability to the postservice symptomatology.  The appellant 
has supplied competent lay testimony that he began 
experiencing chronic headaches in service and that they have 
remained chronic.  The nexus requirement was met by his same 
postservice complaints of recurrent frontal headaches being 
diagnosed as primary tension or migraine headaches.  This is 
not an instance where the cause of his aching head has been 
attributed postservice to a variety of complex etiologies 
that might not have had their onset in service, but rather a 
case where the same inservice headache symptomatology 
diagnosed as "headache" in service, has been diagnosed more 
specifically post-service as tension or migraine headaches.  
Thus, the claim for service connection for headaches is well 
grounded.

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Available service medical records were obtained.  
Records were obtained from all identified treatment sources 
including the VA Medical Center and Greene County Hospital.  
VA examinations were conducted.  Furthermore, there is no 
indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.

Once well-groundedness is established and the duty to assist 
met, the weight and credibility of the evidence must be 
assessed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that the evidence supports the claim.  
Competent and credible evidence has been presented that 
headaches had their onset during this period of service, 
continued postservice and are currently disabling.  The Board 
afford this evidence positive probative value in its 
consideration.  No evidence that disputes any of these 
findings has been developed.  Service connection for migraine 
headaches is warranted where the positive evidence is 
undisputed.  In light of the grant of service connection on a 
direct basis, the Board does not proceed to a determination 
regarding headaches as due to undiagnosed illness.

In reaching the determination to grant, we considered a 
remand in order to obtain an adequate record and 
clarification of the diagnosis.  We are left with the 
unmistakable conclusion that some of the medical impressions 
were no more than after-thoughts, rather than reasoned 
opinions.  We are faced with headaches alone which could have 
qualified as an undiagnosed illness; tension headaches which 
could have qualified as an undiagnosed neuropsychiatric 
illness and migraine.  We are unconvinced that the current 
headaches are unrelated to the headaches in service.  

b) Fatigue and memory loss.

The claim for service connection for fatigue and memory loss 
as due to undiagnosed illness is not well grounded.  There is 
some evidence that the appellant had complained of fatigue, 
as it was reported in November 1994 at the time post-
traumatic stress disorder was diagnosed.  There is no 
objective evidence of memory loss, other than the appellant's 
report.  No memory impairments were noted during neurological 
testing and his memory was tested and was good in February 
1996.  However, objective indications of the illness 
complained of have not been presented, and the appellant has 
failed to offer any objective non-medical evidence that can 
be verified to support his claims.  In the absence of some 
objective indications of the signs or symptoms of the 
undiagnosed condition, the claim is not well grounded.  
38 C.F.R. § 3.317(a)(2); Neumann, 14 Vet. App. at 12.

Neither can the appellant prevail on a direct basis.  In the 
absence of competent evidence of a current disability for 
fatigue or memory loss attributed to an inservice disease or 
injury, the claim would be denied.  Caluza, 7 Vet. App. at 
498.

c) Chest pain.

Competent evidence has been presented that attributes the 
appellant's chest pain to a known diagnosis of 
gastroesophageal reflux disease, for which the appellant is 
service connected.  The Board is aware that the examiners 
have qualified their opinions by the use of the word, 
"probably" when attributing the chest pain to 
gastroesophageal reflux disease.  The earlier medical records 
suggested a relationship to hypertension, which is also 
service connected.  The complaint has also been diagnosed as 
chest wall syndrome.  Other than hypertension, after multiple 
evaluations over many years, no examiner has concluded that 
there is any additional cardiac disease that explains the 
appellant's chest pain.  Therefore, the record indicates that 
chest pain has been attributed to three known diagnoses, two 
of which are service connected.  The most likely connection 
has been to service connected gastroesophageal reflux 
disease.  In the presence of competent medical evidence that 
attributes chest pain to a known diagnosis, the claim for 
service connection for chest pain as due to undiagnosed 
illness is not well grounded.

The assignment of a separate evaluation for chest pain based 
on the evidence of record would violate the rule against the 
assignment of separate evaluations for coexisting abdominal 
conditions and the rule against pyramiding.  38 C.F.R. 
§§ 4.14, 4.113 (1999).  Stated differently, in this case, the 
veteran's chest pain is not a separately ratable entity.  

d) Aching joints and shoulder pain.

The appellant has variously indicated that he has pain in a 
number of joints, specifically the right shoulder, both 
knees, elbows and ankles.  (The appellant is service 
connected for residuals of a lumbar spine hemilaminectomy and 
diskectomy).  

The examiner in February 1995 specifically addressed the 
appellant's complaints of pain in multiple joints.  The Board 
has reported this diagnosis above as "polyarthralgias, 
degenerative joint disease" which is that portion of the 
medical record that is legible.  The diagnosis offered by 
that examiner also indicated, "[illegible] component" as 
part of the same diagnosis.  However, on examination in 
February 1993 there were no significant abnormal findings 
relative to the right shoulder that explained his right 
shoulder pain and in February 1996, X-rays of his right elbow 
did not reveal degenerative joint disease.  No other medical 
evidence addressed the complaints of multiple joint pain.  
The Board cannot conclude that the claim for service 
connection for multiple joint pain is not well grounded due 
to the fact that the disability has been attributed to a 
known diagnosis (degenerative joint disease) based on 
illegible evidence.  In light of the fact that the appellant 
is a Gulf War veteran and that this evidence might be an 
objective indication of a sign of an undiagnosed illness, the 
Board cannot proceed to adjudicate the claim without further 
medical clarification.  Therefore, the claim is remanded 
below.


ORDER

A 10 percent evaluation for gastroesophageal reflux disease 
is granted, subject to the controlling regulations applicable 
to the payment of monetary awards.  Service connection for 
migraine headaches is granted.  Service connection for 
fatigue, memory loss and chest pain claimed as due to 
undiagnosed illness is denied.


REMAND

The Board has determined that there is medical evidence that 
is illegible and that specifically addresses the appellant's 
claim for service connection for multiple joint pain due to 
undiagnosed illness.  Further clarification of the joint pain 
claim is necessary.

Accordingly, this claim is REMANDED for the following 
action.:

1.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should be afforded the opportunity to 
review the claims folder prior to the 
examination.  The examiner should: 1) 
determine and identify the location of 
every joint that the appellant indicates 
is painful; 2) describe any functional 
impairment; 3) determine for each joint 
by history, physical examination and/or 
testing whether the reported and observed 
symptomatology can be attributed to a 
known diagnosis.

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

